Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Pfeiffer et al 2017/0089751 use of ultrasonics to measure height (via transceiver 10, and signals 12,14) and speed (via transmitter 20 and references 30,40).  The signals from both to cross (Para 38).  The elements 10,20 and connecting structure 3 may be deemed to be a “sound transducer module”, and element reflector 40 to be a separate element.  However, the superposition is not sent alternately towards the surface and to the references as expressed in Applicant’s claim 1.  

	As to claim 1, note was made of the combination of “alternately in a first direction toward the surface of the fluid and in a second direction toward the reference element” (Bbr), in combination with remaining claim limitations (A).  The Pfeiffer et al reference teaches the remaining claim limitations (i.e. the subcombination (A)), but not the combination (ABbr).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861